Title: From Benjamin Franklin to Margaret Stevenson, 12 July 1782
From: Franklin, Benjamin
To: Stevenson, Margaret


My dear Friend,
Passy, July 12. 1783. [i.e., 1782]
I had a Line lately from Mr. Theobald, which gave me great Pleasure, as it inform’d me that you and Polly had both got well thro’ the Influenza. I had been apprehensive for you particularly, as it is more dangerous to us old People. It is now very rife at Paris. I have had it rather favourably, and, Thanks to God, continue hearty, recollecting but now & then that I am grown old. I still flatter my self that we may meet once more before we die, and in that hope I embrace you both most tenderly: being with sincere Friendship and Affection, Yours ever,
B Franklin
My Love to Polly; and let me know what is become of Sally Pearce, &c.Mrs Stevenson
